Citation Nr: 0522328	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  98-11 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a back injury claimed to be the result 
of hospitalization, treatment or examination received at a 
Department of Veterans Affairs medical facility in February 
1992.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1975 to May 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  A Notice of Disagreement was received in April 
1998.  A Statement of the Case was issued in May 1998.  A 
timely appeal was received in July 1998.  

The veteran appeared and testified in September 1998 at a 
hearing held at the RO before a Hearing Officer.  

The Board notes that the issue certified by the RO also 
includes entitlement under 38 U.S.C.A. § 1151 to compensation 
for bowel and bladder dysfunction, depression, cervical spine 
disorder and left lower extremity weakness.  After reviewing 
the record, however, the Board finds that entitlement to 
compensation for these conditions are not properly before the 
Board.  The rating decisions on appeal, issued in August 1997 
and April 1998, only address the veteran's low back 
disability.  The RO addressed entitlement to compensation 
under 38 U.S.C.A. § 1151 for these other conditions in a July 
2000 rating decision, more than two years after the decisions 
that are the basis of this appeal were issued.  The veteran 
did not file a Notice of Disagreement with the July 2000 
rating decision within one year after its issuance.  The only 
issue, therefore, before the Board is as stated above. 

The Board also notes that the veteran's claim is one to 
reopen.  The veteran's claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for a back injury was denied in May 
1995.  Although the veteran initiated an appeal by filing a 
Notice of Disagreement, she failed to perfect that appeal by 
filing a substantive appeal within 60 days of the issuance of 
the October 1995 Statement of the Case or within 1 year after 
the issuance of the May 1995 rating decision.  The May 1995 
rating decision, therefore, is final.  38 U.S.C.A. § 7105 
(West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional due process is needed prior to appellate 
disposition of this claim.  Although the additional delay is 
regrettable, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  The 
purpose of this remand is to comply with governing 
adjudicative procedures.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  VA has a duty to notify the 
appellant and her representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

The veteran filed her claim, which is the basis of this 
appeal, in February 1997, prior to the enactment of the VCAA.  
Despite continuing to adjudicate her claim subsequent the 
VCAA's enactment, the RO failed to provide the veteran with 
VCAA compliant notice as to this particular claim.  

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran 
with specific written notice as to (1) 
the evidence and information necessary to 
substantiate her claim for compensation 
under 38 U.S.C.A. § 1151; (2) the 
evidence and information VA will seek to 
provide; and (3) the evidence and 
information the veteran is expected to 
provide.  The veteran should also be 
advised to submit any evidence or 
information in her possession that 
pertains to the claim that she has not 
already provided to VA.  The written 
notice to the veteran should also include 
the standards for the submission of new 
and material evidence to reopen a 
previously denied and final decision.  
The Board notes that the veteran's claim 
was filed prior to the change in 
regulations that occurred on August 29, 
2001, and the standard for reopening the 
veteran's claim is, therefore, the prior 
standard.

2.  Then, after ensuring that VA's duty 
to notice obligations are accomplished, 
the RO should readjudicate the claim.  
The Board notes that the veteran's claim 
was filed prior to the change in law in 
October 1997, and it should, thus, be 
adjudicated under the pre-October 1997 
law.  In re-adjudicating the veteran's 
claim, the RO is directed to consider the 
new evidence received by the Board on 
July 12, 2005.  If such action does not 
resolve the claim, a Supplemental 
Statement of the Case (SSOC) should be 
issued to the veteran and her 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



